                                        SIM & DEPAOLA, LLP
                                                Attorneys-at-Law
                                              42-40 Bell Boulevard
                                                    Suite 201                            USDC SDNY
                                                                                         DOCUMENT
                                            Bayside, New York 11361
                                                                                         ELECTRONICALLY FILED
                                              Tel: (718) 281-0400                        DOC #:
                                              Fax: (718) 631-2700                        DATE FILED: 4/8/2020


                                                                         April 8, 2020
          VIA ECF
          Honorable Mary Kay Vyskocil, USDJ
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                                 Re:            Shawn July v. City of New York, et al.
                                                18-CV-8431 (MKV)

          Your Honor,

                 Plaintiff apologies for the oversight and hereby respectfully requests to renew the
          previously submitted letter motion, dated April 6, 2020, seeking a sixty-day of the proceedings.

                  Said stay is sought due to the ongoing COVID-19 pandemic, which has severely hindered
          the parties’ abilities to perform once routine tasks, including the ability to obtain and access
          necessary documents and office utilities.

                 This stay would extend the due date for plaintiff’s opposition to defendants’ motion to
          dismiss, from April 8, 2020, until June 8, 2020, and the date for defendants’ reply, from April 22,
          2020, until June 22, 2020. Plaintiff does not believe any other deadlines will be affected by the
          proposed stay.

                 Plaintiff has conferred with defendants and they have joined in this request for a sixty-
          day stay to the proceedings. One previous request to stay the proceedings has been made, which
          was denied, without prejudice, and with leave to renew, by this Court.

                  Thank you for your consideration of the above.



GRANTED. All deadlines are adjourned 60 days. Plaintiff's             Respectfully submitted,
opposition to the pending motion to dismiss is thus due on
June 8, 2020. Defendant's reply, if any, is due June 22, 2020.
SO ORDERED.                                                           /s/ Samuel C. DePaola
                                                                      Samuel C. DePaola, Esq.
       4/8/2020
                                                                      sdepaola@simdepaola.com
